Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-3, 5, 6, 4, 7-9, 11, 12, 10, 13-15, 17, 18 and 16 are allowed, renumbered to claims 1-18, respectively.

The following is an examiner’s statement of reasons for allowance:

Lenart et al. (US 2011/0319064 A1) discloses a mobile device comprises a “dynamic dormancy module” to set a dormancy timer to different values, based on traffic pattern data, wherein traffic pattern data is determined based on whether a display of the mobile device is enabled.

Suzuki et al. (US 2002/0172178 A1 discloses a mobile station receives configuration including a correspondence table (dormancy table) of connection destination type (application) and an inactivity timer value, wherein the mobile station stores the correspondence table in memory of the mobile station and the mobile station sets inactivity timer according to the correspondence table.

Willars et al. (US 2007/0259673 A1) discloses using different inactivity timer settings for different bearers or different QoS classes (Abstract, paragraphs 56, 70 and 73).


Prior arts of record disclose setting a first timer for a device with display in “on” state, and a second timer for the device with display in “off” state, and releasing RRC resources based on value of a timer.

Regarding claims 1 and 13, prior arts of record fail to disclose “when no data transmission or reception via the communication module occurs and the display is switched from the on state to the off state before the first timer reaches the first time value, start a second timer set to a second time value, and while the display is in the off state, control the communication 

Regarding claim 7, prior arts of record fail to disclose “when no data transmission or reception via the communication module occurs and the display is switched from the off state to the on state before the second timer reaches the second time value, start a first timer set to a first time value, and while the display is in the on state, control the communication module to transmit the RRC release request message based on the first timer reaching the first time value”, in combination with other claimed limitations.

Dependent claims 2-4, 8-10 and 14-18 are allowable based on their dependency on independent claims 1, 7 and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645